Citation Nr: 1712829	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-00 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1958 through January 1961.  The Veteran also served on active duty in the United States Navy from March 1973 through May 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida, denying service connection for bilateral hearing loss and tinnitus.

The Veteran testified at a September 2016 hearing held before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the claims file.  At that hearing, the Veteran's representative moved to have this matter be advanced on the docket due to the Veteran's age and said motion was granted.  Additionally, the evidentiary record was held open for 60 days to allow the appellant to submit any additional evidence.  Thereafter, the Veteran submitted two private medical opinions and several lay statements within the 60 days along with a waiver of RO consideration of additional evidence.  Thereafter, the Veteran submitted a further private medical record in November without a waiver of RO consideration.  However, in light of the grant of the benefits sought, the Board finds that there is no prejudice.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).



FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss disability is related to his active service.

2.  The evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, as to the claims of service connection for bilateral hearing loss and for tinnitus, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Principles of Service Connection

Entitlement to VA compensation may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service; or for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

Establishing service connection for a claimed disability generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Where the evidence shows the existence of a chronic disability in service or continuity of symptoms after service, the disability shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.303 (b); 3.309(a) (2016).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); see, Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015) (specifying that sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system subject to § 3.309(a)). 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see, Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hearing Loss Analysis

The Veteran maintains that bilateral hearing loss is related to his noise exposure during his active duty service in the Marine Corps.

Hearing loss will be considered to be a disability for VA purposes when the auditory threshold for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels (dB) or greater; the thresholds at three of these frequencies are 26 dB or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016). Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

With respect to the first service connection element, a current diagnosis, the Veteran was afforded a VA audiological examination in October 2011 that provided a diagnosis of bilateral sensorineural hearing loss.  Audiometry revealed that the Veteran's puretone thresholds, in decibels, were:

Puretone
 
Right Ear
 
 
 
A
B
C
D
E
G
500 Hz*
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Avg Hz (B-E)**
40
60
75
80
105
80






Puretone
 
Left Ear
 
 
 
A
B
C
D
E
G
500 Hz*
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Avg Hz (B-E)**
45
70
85
85
90
82

Speech audiometry revealed speech recognition ability of 36 percent in the left ear and 48 percent in the right ear.  Based on the foregoing data, the evidence shows that the Veteran has a current hearing loss disability for VA purposes.  As such, the Veteran has satisfied the first Hickson element.

With respect to the second service connection element, the Veteran has reported that he was exposed to the loud noises of a generator that powered the radio he worked with, as well as weapons fire, during service.  The Veteran's military personnel records verify that the Veteran fired .45 caliber pistols, the Browning Automatic Rifle (BAR), and the M1 Garand rifle.  The Veteran's DD-214 indicates that he was a radio relay technician.  Therefore, the Board finds that the record contains credible evidence of in-service traumatic noise exposure.  See, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As such, the Veteran has satisfied the second Hickson element.

With respect to the third service connection element, the October 2011 VA examiner stated that he cannot provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The examiner stated that only 15/15 spoken and/or whispered voice tests were obtained during the Veteran's active duty with the Marine Corps and that these are not reliable evidence of either normal hearing or hearing impairment.  The examiner also noted that there are other potential etiologies, such as civilian and inactive duty noise exposure, as well as aging and caffeine.  The examiner also noted that the service treatment records are silent for hearing loss.  The Board notes that the Veteran's active duty service treatment records are silent for complaints, diagnoses or treatments for hearing loss or tinnitus.  However, the Board is mindful that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim.  See, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In September 2011, the Veteran submitted a statement in support of claim in which he reported that while on active duty with the Marine Corps he was given "extensive firearms training" which included pistols and rifles, large caliber machine guns (to include .50 caliber), as well as rocket launchers, mortars and explosive charges.  The Veteran reported that hearing protection was not provided for many, if any of the training sessions.  The Veteran further reported that his ears would ring, sometimes for days, after training sessions.  

A Board hearing was held before the undersigned VLJ in September 2016.  At that hearing, the Veteran testified that, before enlisting in the service, he did not have any hearing issues and that he first realized that his hearing was "not at 100 percent" right after his release from service in 1961.  The Veteran further testified that he entered college in 1961 and upon entry he noticed that he would miss "a lot of the words" during lectures and would have to ask people what the professor said.  The Board notes that the Veteran's military personnel records from the Naval Reserve show that the Veteran attended Florida State University from 1961 to 1963.  The Veteran further testified that during infantry training he fired machine guns, including a .50 caliber, and was present during mortar and hand grenade demonstrations.  The Veteran did testify that after service he was exposed to acoustic trauma during law enforcement training, but that he used ear plugs and has continued to do so anytime he will be exposed to a loud noise.  

In November 2016, the Veteran submitted five lay statements from people who had known the Veteran from before he enlisted in the Marine Corps.  All asserted that they did not notice the Veteran having any hearing difficulties before enlisting in the Marine Corps and that when he was discharged, they noticed the Veteran would often cup his hand over his ear and would frequently ask people to repeat themselves.  Two of these people also stated that the Veteran would tell them about the training exercises he had and how his ears would ring afterwards.

In November 2016, the Veteran submitted a lay statement from R. P., who reported that he met the Veteran at college in 1961 and noticed the Veteran cupping his hand over his ear and leaning forward during conversations.  He further reported that the Veteran would sometimes ask him to repeat himself.  He then reported that the Veteran would recount his experiences with loud gunfire without ear protection and the resultant ringing in his ears.

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159 (a)(2) (2016).  This may include some medical matters, such as describing symptoms, but does not necessarily include opinions on the cause or etiology of any current disability.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

In November 2016, the Veteran submitted a letter from Dr. L. S. E., in which the doctor reports that the Veteran has "severe hearing loss secondary to loud noises and concussive trauma to the eardrums from exposure to weapons training when he was in military service."

In November 2016, the Veteran submitted a letter from a hearing instrument specialist from Audibel, K. A. F., who opined that, based on his years of working in the hearing aid industry, the Veteran's hearing loss is "conducive to being around loud noise such as his exposure to sounds he was subjected to while serving in the military."

The Board has the authority to discount the weight of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may not reject a medical opinion based on the Board's own medical judgment.  See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board finds that the private opinions from K. A. F. and Dr. L. S. E., although brief, are competent and credible.  Both opinions link the Veteran's exposure to noise from his service to his hearing loss.

Competent evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  See, Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In light of the positive nexus opinions provided by K. A. F. and Dr. L. S. E., the Veteran's competent, credible statements as to in-service exposure to acoustic trauma and hearing loss symptoms thereafter, and the competent, credible lay statements, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

All three Hickson elements of service connection have been satisfied.  As such, there is no need for the Board to consider whether service connection may be presumed based on chronicity or a continuity of symptomatology.  See 38 C.F.R. § 3.303 (b) (2016).

Tinnitus Analysis

The Veteran contends that his tinnitus is related to noise exposure in service. 

With regard to the first element of service connection, the evidence is indicative of intermittent tinnitus.

In a July 2007 treatment record from Lyster Health Clinic, the Veteran was noted as having bilateral hearing loss, and as having "[n]o tinnitus."

In an October 2010 treatment record from Lyster Health Clinic, the Veteran was described as having bilateral hearing loss and reported a ringing in both ears that comes and goes and was noted as seldom and mild.  It was noted on the record that "tinnitus is subjective".

The October 2011 VA examiner noted that the Veteran has recurrent tinnitus described as "[t]onal tinnitus that is moderate in severity" and has having its onset "years ago".  

The Veteran testified at the September 2016 hearing that he didn't realize he had tinnitus until it was described to him and that while he was in the Marine Corps he did have ringing in his ears, but thought it was normal.  The Veteran stated that sometimes he hears "slap, slap, slap" and he didn't know that it was tinnitus as well as the ringing in his ears.  The veteran further testified that his tinnitus comes and goes and that he was not experiencing it during the hearing, but said that if he concentrates he can hear a little bit of "tingling".

The evidence of record documents that the Veteran has current tinnitus inasmuch as the Veteran has credibly stated that he has ringing in his ears, albeit intermittently, and the most recent VA examination provides a diagnosis of tinnitus.  See October 2011 VA examination report; see also, Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran was competent to as to the ringing in his ears because ringing in the ears is capable of lay observation).  Because tinnitus is observable by a layperson, the Board finds the Veteran's observations both competent and credible evidence of a current disability.  Combined with the diagnosis of tinnitus at the VA examination, the Board finds the Veteran has satisfied the first Hickson element.

With regard to the second element of service connection, as discussed above, the Board finds that that the record contains credible evidence of in-service traumatic noise exposure.  As such, the Veteran has satisfied the second Hickson element.

Finally, with regard to the third element of service connection, the Board notes that the evidence regarding current tinnitus is mixed.  

In September 2011, the Veteran submitted a statement in support of claim in which he reported that his ears would ring, sometimes for days, after weapons training.  

At the VA audiological examination in October 2011, the Veteran reported tinnitus that had its onset "years ago", but could not remember the time of onset.  The Veteran further reported that tinnitus is a daily occurrence and lasts for hours.  

In December 2012, the Veteran submitted a letter attached to his VA Form 9 in which he reported that that while in college he "at times had some ringing in [his] ears."  The Veteran then reported that he didn't give it much thought at the time.  The Veteran further reported that since his retirement from the US Naval Reserve in 1988 he had continued to experience "some ringing, clicking and at times a sound that can best be described as the sound of a piece of lumber being slapped against the floor."  

The Board acknowledges that in the October 2011 VA examination report, the examiner reported that the etiology of the Veteran's tinnitus could not be determined without speculation and stated the same rationale as to why he couldn't speculate as was discussed above regarding the Veteran's bilateral hearing loss.  Although the Veteran has stated that he was exposed to post-service and inactive duty acoustic trauma involving firearms, the Board has conceded Veteran's military noise exposure, and finds the Veteran to be an accurate historian when he asserts that he first experienced ringing in his ears after weapons training while on active duty.  See, Charles, 16 Vet. App. at 374.  Accordingly, any doubt regarding the onset of the Veteran's current tinnitus must be resolved in the Veteran's favor.  As such, the Veteran has satisfied the third Hickson element.
 
All three Hickson elements of service connection have been satisfied.  As such, there is no need for the Board to consider whether service connection may be presumed based on chronicity or a continuity of symptomatology.  See 38 C.F.R. § 3.303 (b) (2016).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


